UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 10, 2007 FLEXIBLE SOLUTIONS INTERNATIONAL INC. (Exact name of Registrant as specified in its charter) Nevada 000-29649 91-122863 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 615 Discovery Street Victoria, British Columbia V8T 5G4 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (250) 477-9969 N/A (Former name or former address if changed since last report) Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On October 10, 2007, Flexible Solutions International, Inc. issued a press release announcing reduced year over year revenues in Third Quarter (Q3) for the NanoChem and Watersavr Divisions. Item 9.01 Financial Statements and Exhibits Exhibit Description 99.1 Press Release issued October 10, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: October 11, 2007. FLEXIBLE SOLUTIONS INTERNATIONAL INC. By:/s/ DANIEL B. O'BRIEN Daniel B. O’Brien, President and Chief Executive Officer
